Citation Nr: 0635085	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to the veteran's service-connected skin 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1989 to 
October 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing in July 2005.  

The Board notes that the veteran in April 2004 attempted to 
reopen his claim for a skin disorder and for the first time 
included his alleged symptoms of depression along with his 
skin disability claim.  The RO apparently reopened the claim 
and in a January 2005 rating decision granted service 
connection for discoid lupus erythematosus.  Thus the 
veteran's service connection claim for a psychiatric disorder 
has been characterized as secondary to the veteran's service-
connected skin disorder.  

In November 2005 a waiver was received for initial RO review 
of additional evidence submitted by the veteran.

The issues of entitlement to service connection for 
psychiatric disorder, and the underlying issues of service 
connection for right and left knee disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  By rating decision in November 2001, the RO denied claims 
of entitlement to 
service connection for right and left knee disabilities (post 
VCAA).  The veteran did not file a notice of disagreement.

2.  In April 2004, the veteran requested that his claims of 
service connection for right and left knee disorders be 
reopened. 

3.  Evidence received since the November 2001 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the RO denied service 
connection for right and left knee disorders in November 
2001, which is final, is new and material, and the claim for 
these benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2001 rating decision, the veteran's claims for 
service connection for right and left knee disorders were 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the November 2001 rating decision.  
The November 2001 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In April 2004, the veteran requested that his service 
connections claims for right and left knee disorders be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the November 2001 rating decision 
to deny the veteran's claims for service connection for right 
and left knee disorders was essentially based on the findings 
that any right knee disorder in service was acute and 
transitory and that the veteran's left knee disorder 
preexisted service and was not aggravated by service.  In 
connection with his current attempt to reopen his service 
connection claims for his right and left knee, additional 
evidence from the veteran has been received.  

Evidence at the time of November 2001 rating decision 
included service medical records, VA and private medical 
records from the 1990s to 2000s.  Evidence received since the 
November 2001 rating decision includes a note from a private 
doctor dated in December 1999, which was received by the 
veteran in November 2005, indicating that the veteran in June 
1998 complained of knee pain that was ongoing for 5 years.  
The doctor explained that at the time the veteran's military 
service was not discussed and that the time scale the veteran 
has related during previous visits corresponds with his 
active duty service.  While the June 1998 examination that 
the doctor references was of record at the time of the last 
final rating decision, the December 1999 note was not.  The 
Board finds the December 1999 note to constitute new and 
material evidence.  It is new in that it was not previously 
of record.  It is material in that it presents the private 
doctor's explanation of the likelihood that the veteran's 
disabilities may be the result of service thereby raising the 
possibility that the veteran's knee disorders could be due to 
service.  As such, the evidence received subsequent to the 
RO's November 2001 rating decision is "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the veteran's claims of entitlement to service 
connection for right and left knee disorders.  38 U.S.C.A. 
§ 5108.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefits being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
right and left knee disorders.  To this extent the appeal is 
granted subject to the Remand provisions below.  




REMAND

The Board notes that the veteran's service medical records 
are replete with treatment for a left knee disorder and also 
document treatment for a right knee disorder.  The August 
1989 entrance examination is negative for any knee disorders 
and the accompanying August 1989 Report of Medical History 
noted that the veteran's knee slipped 3 years ago and there 
were no problems since.  It was not indicated which knee the 
veteran injured.  The record also includes lay statements 
from the veteran's family and employer asserting that he has 
been depressed since the onset of his skin disorder.  Under 
the circumstances of this case, VA examinations are necessary 
to determine the nature and etiology of any current 
psychiatric, right and left knee disorders.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his service connection 
claim for a psychiatric disorder due to the service-connected 
skin disorder.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Furthermore, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal and the case is 
being remanded, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
that disability ratings and effective dates for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both disability ratings and 
effective dates.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to 
substantiate his service connection claim 
for a psychiatric disorder secondary to 
his service-connected skin disorder, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his right and 
left knee disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test findings 
should be clearly reported.  After 
reviewing the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
right and left knee disorders are related 
to service.  A detailed rationale for all 
opinions expressed should be furnished.

3.  The veteran also should be afforded a 
VA examination by an appropriate examiner 
to determine the nature and etiology of 
any psychiatric disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
The examiner should provide an opinion as 
to the etiology of a psychiatric disorder 
to include whether it is at least as 
likely as not that any current psychiatric 
disorder was caused or aggravated (i.e. 
increased in disability) by the veteran's 
service-connected skin disorder.  A 
complete rationale should be provided for 
all opinions expressed.

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


